             Case 2:19-cr-00259-JCC Document 24-1 Filed 10/30/20 Page 1 of 2




 1

 2                                                               The Honorable John C. Coughenour

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                          No. CR19-259 JCC
 9                 Plaintiff,
10          v.                                            ORDER GRANTING MOTION TO
                                                          CONDUCT REMOTE SENTENCING
11                                                        HEARING
     RYAN HERNANDEZ,
12
                   Defendant.
13

14          THIS MATTER comes before the Court upon Defendant’s motion to conduct the

15   sentencing hearing scheduled before this Court for Tuesday, November 17, 2020, at 11:00 a.m.,
16   by video conference under the procedures outlined in General Order No. 04-20.
17
            Having considered the materials submitted in support of the motion, as well as the balance
18
     of the record, the Court FINDS that the hearing cannot be further delayed without serious harm
19
     to the interests of justice and therefore GRANTS this motion.
20
            The Court ORDERS that the sentencing hearing scheduled before this Court for Tuesday,
21
     November 17, 2020, at 11:00 a.m., shall be held by video conference under the procedures
22
     outlined in General Order No. 04-20.
23

24

25

      ORDER GRANTING MOTION TO CONDUCT                            BLACK & ASKEROV, PLLC
      REMOTE SENTENCING HEARING                              705 Second Avenue, Suite 1111
      (Ryan Hernandez; No. CR19-259 JCC) - 1
                                                                  Seattle, WA 98104
                                                           206.623.1604 | Fax: 206.658.2401
             Case 2:19-cr-00259-JCC Document 24-1 Filed 10/30/20 Page 2 of 2




            DONE THIS ____ day of ____________, 2020.
 1

 2

 3                                             The Honorable John C. Coughenour
                                               United States District Judge
 4

 5
     Presented by:
 6
     LAW OFFICE OF SARA L. CAPLAN
 7

 8   s/ Sara L. Caplan
     Sara L. Caplan
 9   Attorney for Ryan Hernandez

10
     BLACK & ASKEROV, PLLC
11

12   s/ Christopher Black
     Christopher Black
13   Attorney for Ryan Hernandez
14

15

16

17

18

19

20

21

22

23

24

25

      ORDER GRANTING MOTION TO CONDUCT                       BLACK & ASKEROV, PLLC
      REMOTE SENTENCING HEARING                          705 Second Avenue, Suite 1111
      (Ryan Hernandez; No. CR19-259 JCC) - 2
                                                              Seattle, WA 98104
                                                       206.623.1604 | Fax: 206.658.2401
